Exhibit 10.27



[offerletterlynde12011_image1.jpg]




CONFIDENTIAL – By Electronic Mail
 

January 16, 2012


Mr. James M. Lynde




Dear Jim:


On behalf of Spirit Airlines, Inc. (“Spirit” or the “Company”), we would like to
take this opportunity to confirm the terms of our offer of employment. We are
enthusiastic about having you join Spirit.


Your title will be Senior Vice President – Human Resources, and you will report
to B. Ben Baldanza, President and CEO. Your annualized base salary will be
$275,000. This offer is contingent upon your passing required Company and TSA
background checks as well as your signing and returning this letter to us no
later than January 18, 2012, and commencing employment on or prior to January
30, 2012. Our Human Resources Department will be in touch with you to coordinate
pre-employment arrangements before that date.


You will be eligible to participate in the Company’s Performance Incentive Plan
(PIP) with respect to 2012 on the same terms as other senior officers of the
Company, provided that your participation will be on a pro-rated basis based on
your start date. While the final 2012 PIP metrics have not yet been approved by
the Compensation Committee of the Board, in your case the overall PIP target
percentage will be 70% of base salary. All compensation will be subject to
applicable required withholdings and deductions.


Management will recommend to the Committee that you be granted an initial
incentive award of 80,000 units of equity compensation, in the same form as for
2012 grants to other senior officers and subject to the terms and conditions of
the Company’s equity incentive plan. We expect this award will be made at the
next meeting of the Compensation Committee, scheduled for early February.


On your start date, you will be eligible for Company-sponsored employee
benefits, including medical, life, dental, and vision insurance and
participation in flexible benefits plan. Depending on the benefits selected,
there may be an employee contribution. In addition, you and your immediate
family will be eligible for positive space airline travel privileges on Spirit.
You also will receive travel privileges on other specified airlines subject to
their policies and their respective agreements with the Company.


You will be eligible to participate in the Company’s 401K Plan and will be
provided with Company-paid long term disability insurance, according to the
terms and conditions of those plans.



1



--------------------------------------------------------------------------------

Exhibit 10.27



You will receive three weeks paid vacation per year.


To assist with your relocation to South Florida, the Company is prepared to
reimburse you for up to $60,000 in relocation expenses that are documented in
reasonable detail (provided that, within this allowance, individual expenses of
$500 or less, and aggregating not more than $10,000, need not be documented).






This position qualifies you for participation in the Spirit Airlines Executive
Severance Plan. In addition, you will be covered by the Company’s D&O insurance
policy.
 

2



--------------------------------------------------------------------------------

Exhibit 10.27





Should you have any questions, please do not hesitate to let us know. We look
forward to you joining us as we build the first Ultra Low Cost Carrier in the
Americas.


Sincerely,                        
                            


SPIRIT AIRLINES, INC.            Agreed & Accepted,
                            
/s/ Thomas C. Canfield                /s/ James M. Lynde
____________________________        __________________________________
Name:    Thomas C. Canfield            James M. Lynde
Title:    SVP and General Counsel
Acting VP, Human Resources


cc:    B. Ben Baldanza, President and CEO        

3

